             Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 1 of 9




     Adron W. Beene SB# 129040
     Adron G. Beene SB# 298088
 1

 2   Attorney at Law
     1754 Technology Drive, Suite 228
 3   San Jose, CA 95110
     Tel: (408) 392-9233
 4   Fax: (866) 329-0453
 5   adron@adronlaw.com

 6   Attorneys for defendants:
     PURETHINK LLC, a Delaware limited
 7   liability company, IGOV INC., a Virginia
     corporation, and JOHN MARK SUHY
 8

                          UNITED STATES DISTRICT COURT
 9

10                       NORTHERN DISTRICT OF CALIFORNIA

11   NEO4J, INC., a Delaware corporation, and          CASE NO. 5:18-cv-7182 EJD
     NEO4J SWEDEN AB, a Swedish
12
     corporation,
13   Plaintiffs,                                       DEFENDANTS AND
     v.                                                COUNTERCLAIMANTS’
14                                                     MEMORANDUM OF POINTS
     PURETHINK LLC, a Delaware limited                 AND AUTHORITIES IN
15   liability company, IGOV INC., a Virginia          SUPPORT OF OPPOSITION TO
16   corporation, and JOHN MARK SUHY, an               NEO4J, INC.’S MOTION TO
     individual,                                       DISMISS FOR FAILURE TO
17   Defendants.                                       STATE A CLAIM AND MOTION
                                                       TO STRIKE
18

19                                                     Date: August 13, 2020
                                                       Time: 9:00 a.m.
20                                                     Dept. Courtroom 4, 5th floor
                                                       Judge: Hon. Edward J. Davila
21

22

23

24

25


        Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion             1
        CASE NO. 5:18-cv-7182 EJD
             Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 2 of 9




 1                 I.     Introduction
 2       Defendants and Counterclaimants Purethink LLC, John Mark Suhy and
 3   IGOV INC., (“Defendants”) oppose Plaintiff and Counter defendant Neo4J,
 4   Inc.’s (“Neo4j USA”) motion to dismiss under Federal Rule of Civil Procedure
 5   12(b)(6) motion which seeks dismissal of the Tenth Cause of Action in in the
 6   Second Amended Counter Claim. (Dkt. No. 72.). Defendants also oppose the
 7   motion to strike under Federal Rule of Civil Procedure 12(f) on the mirror
 8   claim stated as in the Ninth Affirmative Defenses in Defendants’ First
 9   Amended Answer to Second Amended Complaint (Dkt. No. 71).
10

11                 II.    Freecycle Controls On Issues Raised Under This
12                        Motion
13       Defendants Tenth Cause of Action and the mirror Ninth Affirmative
14   defense assert a claim fully supported by the controlling case,
15   FreecycleSunnyvale v. Freecycle Network, 626 F.2d 509, 516 (9th Cir. 2010).
16   Defendants two pleadings were amended to comply with this court’s previous
17   Order Granting Motion For Judgment On The Pleadings (Dkt. No,70) which
18   provided in part:
19         Thus, the fact that Plaintiff distributed Neo4j software on an open
           source basis pursuant to the GPL and AGPL is not, without more,
20         sufficient to establish a naked license or demonstrate
           abandonment. However, “[t]he court should freely give leave when
21         justice so requires.” Fed. R. Civ. P. 15(a)(2). To the extent that
           Defendants are able to allege that Plaintiff failed to exercise
22         "actual control over licensees’ use of the trademark, such
           allegations may be sufficient to state a claim of abandonment
23         under Freecycle.      Because amending the complaint to add
           allegations regarding Plaintiff’s lack of actual control over use of
24         the trademark would not be futile, cause undue delay, or unduly
           prejudice Plaintiff, the Court grants leave to amend. Leadsinger,
25         Inc. v. Music Publ’g, 512 F.3d 522, 532 (9th Cir. 2008).

        Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion           2
        CASE NO. 5:18-cv-7182 EJD
               Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 3 of 9




 1         The Tenth Cause of Action and Ninth Affirmative Defense allege
 2   conduct that has resulted in abandonment of the Neo4j mark. The controlling
 3   case in this jurisdiction is FreecycleSunnyvale v. Freecycle Network, 626 F.2d
 4   509, 516 (9th Cir. 2010). The controlling law has already been addressed by
 5   this court in its prior order (Docket No. 70 at pg. 11:1-11):
 6          It is well-established that “[u]ncontrolled or ‘naked’ licensing may
            result in the trademark ceasing to function as a symbol of quality
 7          and controlled source.” Barcamerica Int’l USA Trust v. Tyfield
            Importers, Inc., 289 F.3d 589, 595-96 (9th Cir. 2002) (citing Moore
 8          Bus. Forms, Inc. v.Ryu, 960 F.2d 486, 489 (5th Cir.1992)).
            “Consequently, where the licensor fails to exercise adequate
 9          quality control over the licensee, a court may find that the
            trademark owner has abandoned the trademark, in which case the
10          owner would be estopped from asserting rights to the trademark.”
            FreecycleSunnyvale v. Freecycle Network, 626 F.3d 509, 516 (9th
11          Cir. 2010) (quoting Barcamerica, 289 F.3d at 596). “[T]he naked
            licensing claim is fundamentally a claim that the trademark is no
12          longer valid and enforceable because of the licensor’s neglect in
            policing its use.” Monster, Inc. v. Dolby Labs. Licensing Corp., 920
13          F. Supp. 2d 1066, 1076 (N.D. Cal.2013).
14        In Freecycle, the question on summary judgment was if the trademark
15   owner allowed use of the trademark with so few restrictions as to compel a
16   finding they engaged in naked licensing and abandoned the trademarks.
17   Freecycle at, 516. In Freecycle, the Court affirmed a summary judgment
18   ruling the trademark owner did not have adequate quality controls rendering
19   the trademark abandoned.
20          As this is a pleading motion, the issue is whether Defendants have
21   adequately stated a Naked License claim or defense under Freecycle.
22        Defendants allege 1: PureThink, iGov and John Mark Suhy claim the
23   trademark should be abandoned because Neo4J Sweden and Neo4J USA did
24
     1
25    As the 10th cause of action and 9th affirmative are the same, references will be to the 10th cause
     of action in the SAC (Dkt. No.72)

         Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion                                 3
         CASE NO. 5:18-cv-7182 EJD
             Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 4 of 9




 1   not have contractual, actual or adequate controls of the quality of
 2   third party modifications of the open source versions of Neo4J licensed
 3   under the GPL and APGL licenses. [Emphsis added] (Dkt No. 72, ¶85).
 4       Neo4J is licensed under the open source AGPL license only by Neo4J
 5   Sweden Dkt. No. 72, ¶90. Plaintiff has no contractual control of open source
 6   licensees’ use of the Neo4J software. Ibid. Plaintiffs attempt to show
 7   trademark controls on the Neo4J USA website through judicial notice is not
 8   relevant and not proper for judicial notice in a pleading motion. Freecycle, 517
 9   (Terms of service on a website do not establish contractual or actual quality
10   control). Again, The Neo4J open source license is based on the AGPL and
11   plaintiff is not a party to that agreement. None of the millions of licensees
12   under the AGPL are contractually bound by terms on Neo4J USA’s website.
13   Such terms do not support the quality controls bearing on the open source
14   licensee’s right to modify the source code and third party use of the Neo4J
15   trademark with the modified software. Instead, Neo4J Sweden has allowed
16   use of the trademark unfettered and without quality controls for years.
17       Any concept that there is a parent subsidiary relationship establishing
18   control is wrong for two reasons 1) there is no allegation that Neo4J USA
19   controls Neo4J Sweden and 2) there could be no control when Neo4J USA did
20   not exist for many years. During those years, and thereafter, Neo4J Sweden
21   did not actually control any use of trademark with modified versions of the
22   open source software.
23

24

25


        Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion            4
        CASE NO. 5:18-cv-7182 EJD
              Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 5 of 9




 1        There is no allegation that Neo4J USA owns all the intellectual property
 2   rights to Neo4J and can control Neo4J Sweden 2. When Neo4J USA obtained
 3   rights 3 to the Neo4J trademark years later, the Neo4J trademark was
 4   already abandoned by Neo4J Sweden’s lack of contractual and actual or
 5   adequate quality control for third party’s extensive use of the Neo4J
 6   trademark. ¶86 Likewise, Plaintiff’s claim Neo4J Sweden is the predecessor-
 7   in-interest (Dkt. No. 73 pg.2:17-21; pg.10:19) is a matter of proof as it is not
 8   in the pleadings. And the claim is not supported by the agreement between
 9   the Neo4J Sweden and Neo4J USA.
10        Anyone can use, modify, support, combine and convey the Neo4j software
11   ¶92. Neo4J Sweden does not actually maintain quality control over the
12   thousands of different Neo4J software versions which use the Neo4J
13   trademark. Ibid. Neo4J Sweden and Neo4J USA did not have express
14   contractual terms or actually exercise any or adequate controls over the
15   quality of the modified Neo4J software on the third party repositories,
16   projects or modified versions of Neo4J software that use the Neo4J
17   trademark. ¶93. Millions of customers have downloaded these uncontrolled
18   modified versions of Neo4J. ¶¶94, 95. While plaintiff claims the modified
19   versions were done as permitted by the AGPL, there are no quality controls
20   in the AGPL. The AGPL has broad rights for licensees to modify the source
21   code. There are no limits on how or the scope of any modification in the
22   2
       Contrary documents have been produced in discovery. This issue is more appropriate to proof
23   than implication or conjecter.
     3
       Neo4J Sweden has produced no document showing an assignment of its trademarks or the
24   software to plaintiff Neo4J USA. The document produced related to Neo4J USA’s limited rights
     to the trademark was listed as attorney’s eyes only so further discussion in a pleading motion is
25   inappropriate. But it is not an assignment agreement. Reliance on assertions that Neo4J USA
     owns the trademarks is improper as the position is not supported by the allegations in the SAC.

         Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion                           5
         CASE NO. 5:18-cv-7182 EJD
             Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 6 of 9




 1   AGPL. What the AGPL does not have is any real quality control terms to
 2   control and verify third party open source derivative versions of Neo4J as
 3   required to maintain a trademark.
 4        An example of quality control terms sufficient to defeat a naked license
 5   claim are found in the Monster case:
 6
         First, Dolby offers evidence that it requires licensees to enter into
 7       an agreement to abide by its guidelines for use of the mark and use
         of the Dolby headphone technology. (See Dolby Separate Statement
 8       of Material Facts and evidence cited therein [“Dolby Fact”] Fact
 9       Nos. 17–20, 28–31, 33, 34, 44.) Dolby requires licensees to submit
         prototype products for testing to ensure that they meet Dolby's
10       quality standards before they can use the mark. (Dolby Fact Nos.
         29, 41.) Dolby also verifies that the licensee has the capacity to
11
         integrate and distribute the Dolby technology at a level that meets
12       Dolby's quality standards. (Dolby Fact Nos. 28, 29, 31.) Dolby
         collects detailed information on products, testing equipment used
13       by licensees, as well as their quality control processes. (Dolby Fact
         Nos. 28, 33.) Some prototypes are disapproved if they do not meet
14
         the trademark standard or the quality standards, and Dolby does
15       not issue production-level chips for its technology until a prototype
         is approved. (Dolby Fact Nos. 36–39; 40.)
16       With respect to the use of the mark itself, Dolby's requires
17       licensees to abide by certain guidelines for its use and display. (See
         Dolby Fact Nos. 17–20, 22, 24–30, 34, 44, 45.) Dolby employs a
18       program of monitoring use of its mark, as well as identifying
         similar, potentially confusing marks, in the marketplace using
19
         monitoring software, a compliance team in the field, evaluation of
20       customer reports, and partnering with customs officials. (Dolby
         Fact Nos. 43, 46.) Dolby also engages in enforcement efforts when
21       it finds unauthorized use of a Dolby mark. (Dolby Fact Nos. 47–
         51.)5
22
         Monster, Inc. v. Dolby Laboratories Licensing Corp. (N.D. Cal. 2013) 920
23
     F.Supp.2d 1066, 1077.
24

25


        Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion            6
        CASE NO. 5:18-cv-7182 EJD
              Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 7 of 9




 1        While plaintiff claims there are quality control terms in Neo4J Sweden’s
 2   AGPL license, there are no quality control terms such as those in Monster in
 3   the AGPL sufficient to support contractual control required to prevail against
 4   a naked license claim.
 5         Planetary Motion was not a naked license case and made no finding on
 6   the contractual quality controls required to avoid a naked license claim.
 7   Monster, was a naked license case and showed what adequate contractual
 8   quality controls were sufficient. The Neo4J Sweden AGPL does not have any
 9   of the satisfactory terms as shown in Monster.
10

11              III.   Plaintiff Is Not The Licensor Of Neo4J Under the AGPL
12                     And Its Web Terms Are Without Effect
13        Plaintiff may not rely on licensee estoppel as Mr. Suhy’s modified version
14   of Neo4J was based on the AGPL open source version licensed by Neo4J
15   Sweden. Plaintiff knowlingly allowed John Suhy to distribute his modified
16   version of AGPL Neo4J to the the United States government without any
17   quality controls. ¶96. 4
18        Plaintiff was not the licensor of the open source version of Neo4J and
19   had no license with Mr. Suhy to control modifications to that software. The
20   licensee estoppel doctrine requires a license between the parties. The doctrine
21   only “precludes a licensee from challenging the validity of the licensor's
22   trademark based upon conduct that occurred during the life of its license,
23   particularly with respect to the licensee itself.” Monster, Inc. v. Dolby
24
     4
      These allegations are not inconsistent with ¶17. They are consistent with the fact Neo4J USA
25   knew about the work done on the open source Neo4J Government Edition and made no effort to
     control quality.

         Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion                           7
         CASE NO. 5:18-cv-7182 EJD
              Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 8 of 9




 1   Laboratories Licensing Corp. (N.D. Cal. 2013) 920 F.Supp.2d 1066, 1076–
 2   1077.
 3        Plaintiff did not license it’s alleged Neo4J trademark to Mr. Suhy for use
 4   on the AGPL version of Neo4J. The licensor for open source software is Neo4J
 5   Sweden. The Partnership Agreement did not license the open source verion of
 6   Neo4J. Dkt. No. 72 Exhibit B. The term “Products” under the Partnership
 7   Agreement is only the Neo4J commercial versions. The Partnership
 8   Agreement actually-and improperly-forbade 5 use of the open source version of
 9   Neo4J. Ibid §4.3.2. This case is about plaintiff’s improper attempt to apply
10   the Neo4J trademark against Neo4J Sweden’s AGPL version of Neo4J. Since
11   there is no nexus on the licensor-licensee, there can be no licensee estoppel.
12        The notion there was a long standing relationship allowing Neo4J USA
13   to dispense with quality controls is not alleged. It is a question of fact
14   considering there was no longterm relationship and this was the first
15   software version Purethink released. As Neo4J USA had no prior experience
16   with any defendant to support such a position, they cannot prevail on such a
17   position on a pleading motion.
18        Because Neo4j USA has no license or quality control terms for the open
19   source Neo4j software, Neo4j USA failed its duty to maintain quality control
20   of the trademark. “The absence of an agreement with provisions restricting or
21   monitoring the quality of goods or services produced under a trademark
22   supports a finding of naked license.” FreecycleSunnyvale v. Freecycle
23   Network, 626 F.2d 509, 516 (9th Cir. 2010).
24

25   5
      The AGPL does not allow other terms to the license-such as an AGPL licensee cannot be
     barred by a third party (Neo4J USA) from using Neo4J Sweden’s open software for three years.

         Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion                          8
         CASE NO. 5:18-cv-7182 EJD
             Case 5:18-cv-07182-EJD Document 78 Filed 07/06/20 Page 9 of 9




 1       Under the legal standards in Freescycle, defendants have properly stated
 2   a Naked License claim and defense.
 3
                   IV.    Leave To Amend Should Be Granted
 4
         If the court considers plaintiff’s assertions that do not appear supported
 5
     by the allegations in the SAC, for example, that plaintiff owns the Neo4J
 6
     trademark-as opposed to the registration, Neo4J USA is the successor-in-
 7
     interest to Neo4J Sweden, or has granted a license to Neo4J Sweden’s for its
 8
     use of the trademark, defendants request they be permitted to amend to
 9
     allege Neo4J Sweden is the owner of the Neo4J trademark which was
10
     licensed to Neo4J USA on a non-exclusive basis. This would eliminate any of
11
     the suggestions of control, and successor-in-interest. Neo4J Sweden controls
12
     Neo4J USA from a licensing perspective.
13
                          V.     Conclusion
14
         Because adequate facts are alleged, the motions should be denied.
15

16
        Dated: July 6, 2020
17

18
                                      _______________________________
19                                    Adron W. Beene SB# 129040
                                      Adron G. Beene SB# 298088
20                                    Attorneys At Law
                                      1754 Technology Drive, Suite 228
21                                    San Jose, CA 95110
                                      Tel: (408) 392-9233
22                                    Fax: (866) 329-0453
                                      adron@adronlaw.com
23
                                      Attorney for Defendants
24                                    PURETHINK LLC, a Delaware limited
                                      liability company, IGOV INC., a Virginia
25                                    corporation, and JOHN MARK SUHY


        Defendants’ Opposition to Plaintiff’s Rule 12(b) and 12(f) Motion             9
        CASE NO. 5:18-cv-7182 EJD
